Name: Commission Regulation (EEC) No 740/91 of 25 March 1991 amending Annex VII to Council Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia (categories 5, 6 and 7)
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  political geography
 Date Published: nan

 No L 80/20 Official Journal of the European Communities 27. 3 . 91 COMMISSION REGULATION (EEC) No 740/91 of 25 March 1991 amending Annex VII to Council Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia (categories 5 , 6 and 7) ments for categories 5 (knitwear), 6 (trousers) and 7 (blouses) set out in Appendices A and B to Annex VII should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the 'Yugoslavia' committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community and Yugoslavia have concluded an additional Protocol to their cooperation Agreement concerning trade in textile products ; Whereas the Council, by Regulation (EEC) No 4135/86 ('), as last amended by Regulation (EEC) No 3059/90 (2), has subjected imports of certain textile products originating in Yugoslavia to common rules until 1991 ; Whereas additional requirements have arisen in certain regions of the Community (Italy, the Benelux) for reim ­ ports of categories 5 (knitwear), 6 (trousers) and 7 (blouses) following processing in Yugoslavia, as provided for in Article 5 (3) of the said Regulation ; Whereas, in the interests of the Community industry, the quantitative objectives for outward processing arrange ­ HAS ADOPTED THIS REGULATION : Article 1 Appendices A and B to Annex VII to Regulation (EEC) No 4135/86 are hereby amended in respect of the year 1991 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1991 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 387, 31 . 12. 1986, p . 1 . (2) OJ No L 294, 25. 10 . 1990, p . 20 . 27. 3 . 91 Official Journal of the European Communities No L 80/21 ANNEX Annex VII is modified as follows :  in Appendix A (categories 5, 6 and 7) the table is replaced by : 'Category Description Units Years QuantityEEC 5 Jerseys, windcheaters and the like 1 000 pieces 1991 4 622 6 Woven trousers 1 000 pieces 1991 14311 7 Blouses and shirt-blouses, woven, knitted or crocheted 1 000 pieces 1991 7 328 '  in Appendix B (categories 5, 6 and 7) the table is replaced by : 'Category Unit Member State 1991 5 1 000 pieces D 3 780 F  l li I 415 II BNL 427 ll UK  ll IRL  II DK  ll GR  li E  || P  EEC 4 622 6 1 000 pieces D 11 453 Il F 514 Il I 400 Il BNL 1 944 Il UK  Il IRL  \\ DK  Il GR  l E  P  EEC 14311 7 1 000 pieces D 6 444 \ F  l I  BNL 884 UK  IRL  l DK l GR . \ E P  EEC 7 328'